DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a fourth radar chip of the second subsystem. Claim 21 recites “…a second subsystem comprising a third radar chip,… and wherein the third radar chip of the second radar subsystem is further configured… to receive a further oscillator signal generated by a different radar chip of the second subsystem.” However, if the second subsystem comprises only the third radar chip, how is it receiving a further RF oscillator signal from a different radar chip? This would require at least a second subsystem comprising a third radar chip and a fourth radar chip. Claim 21 is therefore is rejected . 
Claims 22 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete, by virtue of being dependent on claim 21.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-10, and 12-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Reuter 20190204846.
Regarding claim 1, Reuter discloses a radar system (100, 300, see figs. 1 and 2, [0037], [0045]) comprising:
a passive coupler arrangement (200b, see fig. 1, [0039]), and a plurality of radar chips including a first radar chip, a second radar chip, and a third radar chip (110-140, 310-340, see figs. 1 and 2, [0037], [0045], [0049]), each of the plurality of radar chips 
wherein the external RF contacts of the it radar chips are coupled via the coupler arrangement in such a way to permit, in a first operating mode, the RF oscillator signal to be transferred from the first radar chip via the coupler arrangement to the second radar chip and the third radar chip (common LO signal from master IC to slave ICs, see figs. 1 and 2, [0039], [0050]), and to permit, in a second operating mode, the RF oscillator signal to be transferred from the second radar chip via the coupler arrangement to the third radar chip (any of the slave ICs are reconfigurable as the master IC, see figs. 1 and 2, [0039], [0050]-[0051], [0055]).  
	Regarding claim 3 as applied to claim 1, Reuter further discloses the radar system as claimed in claim 1 wherein each radar chip of the second chip and third radar chip comprises an external RF contact that is configurable both as an output port to provide the RF oscillator signal generated in the radar chip and as an input port to receive an RF oscillator signal generated by a different radar chip (200c, 400c, see figs. 1 and 2, [0039], [0049]).
	Regarding claim 4 as applied to claim 1, Reuter further discloses a system controller, which is coupled to a configuration input of the plurality of radar chips and is designed to transfer configuration data to the plurality of radar chips (150,350, see figs. 1 and 3, [0043], [0052], [0055]).
claim 5 as applied to claim 1, Reuter further discloses wherein the plurality of radar chips are designed to operate in a master mode or in a slave mode depending on the configuration data received from the-3-PATENT system controller, wherein, in the master mode, the local oscillator of a radar chip of the plurality of radar chips is active and generates the RF oscillator signal and in the slave mode, the local oscillator of the radar chip is inactive (any of the slave ICs are reconfigurable as the master IC and transmit the local LO signal, when a fault is detected in master IC, see figs. 1 and 2, [0039], [0050]-[0051], [0054]-[0055]).  
	Regarding claim 6 as applied to claim 5, Reuter further discloses wherein, in the first operating mode, the first radar chip is configured for the master mode and the second radar chip and the third radar chip are configured for the slave mode (common LO signal from master IC to slave ICs, see figs. 1 and 2, [0039], [0050]).  
	Regarding claim 7 as applied to claim 5, Reuter further discloses wherein in the second operating mode the local oscillator of the first radar chip is deactivated, the second radar chip is configured for the master mode and the third radar chip is configured for the slave mode (any of the slave ICs are reconfigurable as the master IC and transmit the local LO signal, when a fault is detected in master IC, see figs. 1 and 2, [0039], [0050]-[0051], [0054]-[0055]).  
	Regarding claim 8 as applied to claim 5, Reuter further discloses wherein the system controller is configured to detect whether a radar chip  of the plurality of radar chips operating in the master mode is operating properly, and if the radar chip operating in the master mode is not operating properly, to reconfigure the radar system, such that the local oscillator of a radar chip previously operating in the master mode is 
	Regarding claim 9 as applied to claim 1, Reuter further discloses wherein the system controller is further configured to receive, from radar chip of the plurality of radar chips, a status signal indicating whether the radar chip is operating properly (see [0054]-[0055]).  
	Regarding claim 10 as applied to claim 1, Reuter further discloses wherein the radar designed to carry out a self-test in order to test whether the radar chip is operating properly, and wherein the status signal depends on a result of the self-test (see [0054]-[0055]).  
	Regarding claim 12, Reuter discloses a method for operating a radar system (100, 300, see figs. 1 and 2, [0037], [0045]) comprising at least three radar chips (110-140, 310-340, see figs. 1 and 2, [0037], [0045], [0049]), wherein, a radar chip of the at least three radar chips is operated in a master mode in which the radar chip generates a radio-frequency (RF) -5-PATENT Attorney Docket No. 0096-0169oscillator signal that is transferred to other radar chips of the at least three radar chips, which are operated in a slave mode (common LO signal from master IC to slave ICs, see figs. 1 and 2, [0039], [0050]); the method comprises: 
detecting whether the radar chip operated in the master mode is operating properly (detecting a fault or failure of first transceiver of the radar system, see fig. 3, [0055]); and
 
	Regarding claim 13 as applied to claim 12, Reuter further discloses wherein each radar chip of the at least three radar chips, comprises an external RF contact to output and/or receive the RF oscillator signal (200c, 400c, see figs. 1 and 2, [0039], [0049]), wherein the external RF contacts are coupled to a coupler arrangement (200b, see fig. 1, [0039]).
	Regarding claim 14 as applied to claim 12, Reuter further discloses wherein the reconfiguring comprises: transmitting configuration data from a system controller to the radar chips (see [0055]-[0056]).  
	Regarding claim 15 as applied to claim 12, Reuter further discloses wherein the detecting whether the radar chip operated in the master mode is -6-PATENToperating properly comprises: carrying out a self-testing using the radar chip in order to ascertain whether the radar chip is operating properly; and generating status signal based on a result of the self-test (see [0054]-[0055]).  
	Regarding claim 16, Reuter discloses a radar system (100, 300, see figs. 1 and 2, [0037], [0045]) comprising: a plurality of radar chips including a first radar chip, a second radar chip, and a third radar chip (110-140, 310-340, see figs. 1 and 2, [0037], [0045], [0049]), each of the plurality of radar chips comprising at least one external radio-frequency (RF) contact (200c, 400c, see figs. 1 and 2, [0039], [0049]), wherein the 
wherein the external RF contacts of the plurality of radar chips are couplable in such a way to permit, in a first operating mode, the RF oscillator signal to be generated by the first radar chip and transferred to the second radar chip and to the third radar chip (common LO signal from master IC to slave ICs, see figs. 1 and 2, [0039], [0050]), and to permit, in a second operating mode, in which the first radar chip is configured as inactive, the RF oscillator signal to be generated by the second radar chip and transferred to the third radar chip (any of the slave ICs are reconfigurable as the master IC and transmit the local LO signal, when a fault is detected in master IC, see figs. 1 and 2, [0039], [0050]-[0051], [0054]-[0055]).
	Regarding claim 17 as applied to claim 16, Reuter further discloses wherein in the first operating mode a line length for transferring -7-PATENTthe RF oscillator signal from the first radar chip to the second and third radar is different (see figs. 1 and 3, [0038], [0049]).
	Regarding claim 18 as applied to claim 16, Reuter further discloses wherein in the first operating mode a line length for transferring the RF oscillator signal from the first radar chip to the second radar chip and the third radar is identical (see fig. 3, [0050]-[0051], [0055]).  
	Regarding claim 19 as applied to claim 18, Reuter further discloses wherein in the second operating mode the line length for transferring the RF oscillator signal from the second radar chip back to itself and to the third radar chip is identical (see fig. 3, [0050]-[0051], [0055]).  
Regarding claim 20 as applied to claim 16, Reuter further discloses wherein the at least one RF contact of the first radar chip comprises an RF output port, wherein the at least one RF contact of the second radar chip comprises an RF input port and an RF output port, wherein the at least one RF contact of the third radar chip comprises an RE input port, and wherein the RF output port of the first radar chip is coupled to the RF -8-PATENT U.S. Patent Application No. Unassigned Attorney Docket No. 0096-0169 input port of the second radar chip and the RF output port of the second radar chip is coupled to the RF input port of the third radar chip (see figs. 1 and 3, [0039], [0049]-[0050]).
	Regarding claim 21, Reuter discloses a radar system (100, 300, see figs. 1 and 2, [0037], [0045]) comprising a first subsystem comprising a first radar chip and a second radar chip (110-140, 310-340, see figs. 1 and 2, [0037], [0045], [0049]); and 
a second subsystem comprising a third radar chip (110-140, 310-340, see figs. 1 and 2, [0037], [0045], [0049]); 
wherein the second radar chip of the first subsystem is configured, in a first operating mode, either to generate a radio-frequency (RF) oscillator signal and to output the RF oscillator signal at an RF output (common LO signal from master IC to slave ICs, see figs. 1 and 2, [0039], [0050]) or to output an RF oscillator signal received from a different radar chip of the first subsystem at the RF output, 
wherein the third radar chip of the second subsystem is configured, in the first operating mode, to receive the RF oscillator signal output by the second radar chip at an RF input (common LO signal from master IC to slave ICs, see figs. 1 and 2, [0037], [0039], [0050]), and
.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Reuter 20190204846.
Regarding claim 2 as applied to claim 1, Reuter discloses the claimed invention except -2-PATENTwherein the coupler arrangement comprises one or more passive bidirectional couplers or wherein the coupler arrangement comprises one or more passive bidirectional couplers and one or more circulators. It would have been obvious to one having ordinary skill in the art at the at invention was made to use a passive bidirectional coupler instead of a power splitter/divider since these two (bidirectional coupler and power splitter/divider) are equivalent in their use as passive devices used in radio technology to enable signal transmission from one circuit to another circuit, and the selection of these known equivalents to direct signal from one circuit to another would be within the level of ordinary skill in the art.
Regarding claim 11 as applied to claim 1, Reuter discloses the claimed invention except wherein the radar chips are connected to the coupler arrangement in a star circuit.  It would have been obvious of design choice to one having ordinary skill in the .
Allowable Subject Matter
Claims 24 and 25 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, Reuter 20190204846 discloses a radar system comprising a first subsystem comprising: a first radar chip and a second radar chip and a second subsystem comprising a third radar chip and a fourth radar chip.
The instant invention discloses wherein the second radar chip of the first subsystem and the fourth radar chip of the second subsystem comprise transmitting channels for connecting transmitting antennas, but no receiving channel, wherein the second radar chip of the first subsystem is directly or indirectly coupled to the first radar chip of the first subsystem in order to receive a local oscillator (LO) signal output by the first radar chip, and wherein the fourth radar chip of the second subsystem is directly or indirectly coupled to the third radar chip of the second subsystem in order to receive an LO signal output by the third radar chip, wherein the first radar chip of the first subsystem is configured, in a first operating mode, to generate the LO signal, using the local oscillator, and to transfer the LO signal via one or more RF lines directly or indirectly to the third radar chip of the second subsystem, and wherein the third radar 
Claim 25 is allowed by virtue of being dependent on claim 24.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Waelde 20190107429 discloses a radar fill measurement device comprising at least two radar chips, wherein one of the radar chips generates oscillator signals in order to synchronize the chips.
Waelde et al 20190107427 radar fill level measurement device comprising radar chips on different planes of a circuit board.
Nayyar et al 20180115409 discloses radar comprising multiple IC chips, the master IC chip, via a root timer, generating a timing signal for slave IC chips.
Jansen 20150153445 discloses multichip automotive radar system, a radar chip for such a system, and a method of operating such a system.

Subburaj et al 9,880,261 discloses loopback techniques for synchronization of oscillator in radar.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone number is (571)272-6496.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/OLUMIDE AJIBADE AKONAI/Primary Examiner, Art Unit 3648